In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00105-CR
        ______________________________



       IN RE: STEPHEN CLAY JOHNSTON




         Original Habeas Corpus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                         MEMORANDUM OPINION

         Stephen Clay Johnston filed this application for writ of habeas corpus complaining that he

was illegally incarcerated despite the fact that a “final plea bargain has been reached and signed by

all parties.”

         There is no indication that the trial court has ruled on Johnston’s application for writ of

habeas corpus. In fact, the certificate of service contains language indicating that the application

may have been received by the trial court on the same date as it was received in this Court. Thus,

we have no jurisdiction to order the trial court to rule in a certain manner or to address the merits of

Johnston’s claim.1 See Ex parte Young, 257 S.W.3d 276, 277 (Tex. App.––Beaumont 2008, orig.

proceeding); In re Ramirez, 994 S.W.2d 682, 684 (Tex. App.––San Antonio 1998, orig.

proceeding).

         We deny the application for want of jurisdiction.




                                                      Bailey C. Moseley
                                                      Justice

Date Submitted:            June 17, 2010
Date Decided:              June 18, 2010

Do Not Publish



1
 Johnston’s application does not present a situation in which this Court would have original jurisdiction over the writ
of habeas corpus. See TEX. GOV’T CODE ANN. §§ 22.002, 22.221 (Vernon 2004).

                                                          2